         Case 3:17-cv-02612-JSC Document 22 Filed 03/25/19 Page 1 of 3



 1   Joseph R. Saveri (State Bar No. 130064)
     Nicomedes Sy Herrera (State Bar No. 275332)
 2   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 3   San Francisco, California 94108
     Telephone: (415) 500-6800
 4   Facsimile: (415) 395-9940
     Email: jsaveri@saverilawfirm.com
 5          nherrera@saverilawfirm.com

 6   Attorneys for Plaintiff-Relator Allen Kuo

 7                                  UNITED STATES DISTRICT COURT

 8                            NORTHERN DISTRICT OF CALIFORNIA

 9                                    SAN FRANCISCO DIVISION
10   UNITED STATES OF AMERICA; THE                  Case No.: 3:17-cv-02612-JSC
     STATES OF CALIFORNIA, COLORADO,
11   CONNECTICUT, FLORIDA, GEORGIA,
     ILLINOIS, LOUISIANA, MARYLAND,                 PLAINTIFF-RELATOR ALLEN KUO’S
12   MICHIGAN, MINNESOTA, NEVADA, NEW               NOTICE OF VOLUNTARY DISMISSAL
     JERSEY, NEW YORK, NORTH CAROLINA,              PURSUANT TO FEDERAL RULE OF
13   RHODE ISLAND, TENNESSEE, TEXAS,                CIVIL PROCEDURE 41
     AND WASHINGTON; THE
14   COMMONWEALTHS OF
     MASSACHUSETTS AND VIRGINIA; AND
15   THE DISTRICT OF COLUMBIA,

16   EX REL. ALLEN KUO,

17                        PLAINTIFFS,

18              V.

19   GILEAD SCIENCES, INC.,

20                        DEFENDANT.

21

22

23

24

25

26
27

28
         Case 3:17-cv-02612-JSC Document 22 Filed 03/25/19 Page 2 of 3



 1                               NOTICE OF VOLUNTARY DISMISSAL

 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3           PLEASE TAKE NOTICE that Plaintiff-Relator Allen Kuo (“Relator”) voluntarily

 4   dismisses this action in its entirety. Under Federal Rule of Civil Procedure 41(a)(1)(B), because

 5   this is Relator’s first voluntary dismissal, the dismissal is without prejudice to his right, or the

 6   rights of the United States or the States of California, Colorado, Connecticut, Florida, Georgia,

 7   Illinois, Louisiana, Maryland, Michigan, Minnesota, Nevada, New Jersey, New York, North

 8   Carolina, Rhode Island, Tennessee, Texas, and Washington; the Commonwealths of

 9   Massachusetts and Virginia; and The District Of Columbia (collectively, the “States”), to later

10   pursue any and all claims arising from the facts or issues alleged in Relator’s First Amended

11   Complaint, should they so choose.

12

13   Dated: March 25, 2019                              By:   /s/ Joseph R. Saveri
                                                                  Joseph R. Saveri
14
                                                        Joseph R. Saveri (State Bar No. 130064)
15                                                      Nicomedes Sy Herrera (State Bar No. 275332)
                                                        JOSEPH SAVERI LAW FIRM, INC.
16                                                      601 California Street, Suite 1000
                                                        San Francisco, California 94108
17                                                      Telephone: (415) 500-6800
                                                        Facsimile: (415) 395-9940
18                                                      Email: jsaveri@saverilawfirm.com
                                                               nherrera@saverilawfirm.com
19

20

21
                                                        Attorneys for Plaintiff-Relator Allen Kuo
22

23

24

25

26
27

28


                                                1                     CASE NO. 3:17-CV-02612-JSC
                    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. PRO. 41
        Case 3:17-cv-02612-JSC Document 22 Filed 03/25/19 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2          I, Kevin E. Rayhill, an attorney at the Joseph Saveri Law Firm, Inc., certify that the foregoing
 3   PLAINTIFF-RELATOR ALLEN KUO’S NOTICE OF VOLUNTARY DISMISSAL
 4   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41 was served on March 25,
 5   2019, via the Court’s CM/ECF electronic filing system addressed to all parties on the e-service list.
 6

 7                                                    By:         /s/ Kevin E. Rayhill
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               2                     CASE NO. 3:17-CV-02612-JSC
                   NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. PRO. 41
